In a proceeding to direct the rescission of a written notice purporting to cancel a permit for the construction of retail stores on property owned by respondent Miller, the appeal is from an order denying a motion of an unincorporated property owners’ association and individual owners of property contiguous to, and in the immediate vicinity of, said respondent’s property, to intervene as adverse parties in the proceeding, and for other relief. Order affirmed, without costs. No opinion. Beldock, Acting P. J., Murphy, Ughetta and Hallinan, JJ., concur.